Case 0:19-cv-60270-RKA Document 7 Entered on FLSD Docket 02/14/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION


 STATIC MEDIA LLC,

         Plaintiff,                                    Case No. 0:19-cv-60270

 v.

 OJCOMMERCE, LLC,

       Defendant.
 __________________________________________/

      PLAINTIFF STATIC MEDIA LLC’S CERTIFICATE OF INTERESTED PERSONS
                   AND CORPORATE DISCLOSURE STATEMENT

         Plaintiff, Static Media LLC, by and through its undersigned counsel and pursuant to this

 Court’s Order Requiring Scheduling Report and Certificates of Interested Parties [D.E. 5], hereby

 gives notice of filing and serving its Certificate of Interested Persons and Corporate Disclosure

 Statement as follows:

         Plaintiff Static Media LLC states that it has no parent corporation, and there is not a

 publicly-held corporation owning 10% or more of its stock.

         The name of each person, attorney, association of persons, firm, law firm, partnership, and

 corporation that has or may have any interest in the outcome of this action – including subsidiaries,

 conglomerates, affiliates, parent corporations, publicly-traded companies that own 10% or more

 of a party’s stock, and all other identifiable legal entities related to any party in the case are as

 follows:

         1.     Static Media LLC

         2.     OJCommerce, LLC

         3.     FisherBroyles, LLP
Case 0:19-cv-60270-RKA Document 7 Entered on FLSD Docket 02/14/2019 Page 2 of 2



        4.      Susan V. Warner, Esq.

        5.      Vincent Bushnell, Esq.

        6.      Anthony Joseph DoVale

        7.      Jacob Weiss

        8.      OJCommerce.com, Inc.

        Plaintiff hereby certifies that, except as disclosed above, it is unaware of any actual or

 potential conflict of interest involving the district judge and magistrate judge assigned to this case

 and will immediately notify the Court in writing on learning of any such conflict.

 Dated: February 14, 2019

                                        By:    s/Susan V. Warner
                                                Susan V. Warner
                                                Florida Bar No. 38205
                                                susan.warner@fisherbroyles.com
                                                FISHERBROYLES, LLP
                                                1221 Brickell Avenue
                                                Suite 900
                                                Miami, FL 33131
                                                Tel: (904) 293-0725

                                                Attorneys for Plaintiff Static Media LLC
